


Exhibit 10.9

 

EXECUTION VERSION

 

FIRST AMENDMENT AND WAIVER OF, AND AGREEMENT WITH RESPECT TO, CREDIT AGREEMENT

 

FIRST AMENDMENT AND WAIVER OF, AND AGREEMENT WITH RESPECT TO, CREDIT AGREEMENT
(this “First Amendment”), dated as of April 23, 2010, by and among CF Industries
Holdings, Inc., a Delaware corporation (“Holdings”), CF Industries, Inc., a
Delaware corporation (the “Borrower”), the lenders party hereto (each, a
“Lender” and, collectively, the “Lenders”), and Morgan Stanley Senior
Funding, Inc. as Administrative Agent and Collateral Agent.  Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined shall
have the respective meanings provided such terms in the Credit Agreement
referred to below.

 

W I T N E S S E T H :

 

WHEREAS, Holdings, the Borrower, the Lenders from time to time party thereto,
the Administrative Agent and the Collateral Agent are parties to a Credit
Agreement, dated as of April 5, 2010 (as amended, modified and/or supplemented
to, but not including, the date hereof, the “Credit Agreement”);

 

WHEREAS, on the date hereof, the Borrower is issuing $800,000,000 of 6.875%
Senior Notes dues 2018 (the “2018 Notes”) and $800,000,000 of 7.125% Senior
Notes due 2020 (the “2020 Notes”) (the 2018 Notes and the 2020 Notes,
collectively, the “Senior Unsecured Notes”);

 

WHEREAS, the Senior Unsecured Notes are permitted under the Credit Agreement
pursuant to Section 11.01(i)(B) thereof and Section 11.01(xv) thereof; and

 

WHEREAS, notwithstanding anything to the contrary in the Credit Agreement, the
Borrower has requested that, and the Lenders have agreed that, subject to the
terms and conditions of this First Amendment, after the Net Cash Proceeds
received from the issuance of the Senior Unsecured Notes are used to repay in
full all outstanding Bridge Loans together with all accrued and unpaid interest
relating thereto and all outstanding B-2 Term Loans together with all accrued
and unpaid interest relating thereto, any remaining Net Cash Proceeds shall be
permitted to be used by the Borrower as provided in this First Amendment and,
notwithstanding same, the Senior Unsecured Notes shall be permitted to be
incurred and remain outstanding pursuant to Sections 11.01(i) and (xv);

 

NOW, THEREFORE, it is agreed:

 

I.                                         Waiver of, and Agreements with
Respect to, Credit Agreement.

 

1.                                       On the date hereof, or within one
Business Day of the date hereof, all outstanding principal of Bridge Loans (and
all accrued and unpaid interest relating thereto) and all outstanding principal
of B-2 Term Loans (and all accrued and unpaid interest relating thereto) shall
be repaid in full.

 

--------------------------------------------------------------------------------


 

2.                                       Notwithstanding anything to the
contrary in the Credit Agreement, the Senior Unsecured Notes and the related
Guarantees by Guarantors shall be permitted to be incurred in an aggregate
principal amount equal to $1,600,000,000.

 

3.                                       Notwithstanding anything to the
contrary in the Credit Agreement, $648,386,055.39 aggregate principal amount of
the 2018 Notes shall be deemed to be outstanding and permitted under
Section 11.01(xv) of the Credit Agreement (as being incurred in respect of
Indebtedness originally outstanding under Section 11.01(ii)) and $151,613,944.61
aggregate principal amount of the 2018 Notes and $800,000,000 of the 2020 Notes
shall be deemed to be outstanding and permitted under Section 11.01(i)(B) of the
Credit Agreement.

 

4.                                       Notwithstanding anything to the
contrary in the Credit Agreement and except as otherwise set forth in clause
I(1) above, no other payments with respect to outstanding Loans shall be
required to be made from the Net Cash Proceeds received pursuant to the Senior
Unsecured Notes; provided that the Borrower shall be permitted to use such Net
Cash Proceeds to make the payments required pursuant to Section 5.02(k) of the
Credit Agreement.

 

5.                                       The Borrower covenants and agrees that
the failure by the Borrower to repay in full the outstanding principal of Bridge
Loans (and all accrued and unpaid interest relating thereto) and all outstanding
principal of B-2 Term Loans (and all accrued and unpaid interest relating
thereto) by the date and time required pursuant to clause I(1) above constitute
an immediate Event of Default under the Credit Agreement.

 

II.                                     Amendments to Credit Agreement.

 

1. Section 5.02 of the Credit Agreement is hereby amended by adding the
following clause (k) at the end thereof:

 

“(k)                            In addition to any other mandatory repayments
pursuant to this Section 5.02, and no later than June 22, 2010, the Borrower
shall be required to repay the B-1 Term Loans in an amount equal to
$246,658,756.02 less the sum of (i) the payments or fees and expenses incurred
or made pursuant to or with respect to the Transaction and paid after April 23,
2010 and prior to June 22, 2010 and (ii) the aggregate amount of all prepayments
made pursuant to Section 5.01 after April 23, 2010 and prior to June 22, 2010;
provided, that if the total outstanding principal amount of B-1 Term Loans on
June 22, 2010 immediately after giving effect to any repayment or repayments
made on such date pursuant to this clause (k) exceeds $1,076,000,000, the
Borrower shall be required to repay such excess amount on June 22, 2010 or
within one Business Day thereof.”

 

2.  Section 5.02(g) is hereby amended by (i) deleting the text “(e) and (f)”
appearing in the second sentence thereof and inserting the text “(e), (f) and
(k)” in lieu thereof and (ii) inserting the text “and provided further that any
payments required pursuant to Section 5.02(k) shall be required to be applied to
the B-1 Term Loans” immediately after the text “principal of B-1 Term Loans”
appearing in clause (y) of the proviso to such Section.

 

2

--------------------------------------------------------------------------------


 

III.                                 Miscellaneous Provisions.

 

1.                                       In order to induce the Lenders to enter
into this First Amendment, the Borrower hereby represents and warrants that
(i) no Default or Event of Default exists as of the First Amendment Effective
Date (as defined below) before and after giving effect to this First Amendment
and (ii) all of the representations and warranties contained in the Credit
Agreement or the other Credit Documents are true and correct in all material
respects on the First Amendment Effective Date both before and after giving
effect to this First Amendment, with the same effect as though such
representations and warranties had been made on and as of the First Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date).

 

2.                                       This First Amendment is limited
precisely as written and shall not be deemed to (i) be a waiver of or a consent
to the modification of or deviation from any other term or condition of the
Credit Agreement or the other Credit Documents or any of the other instruments
or agreements referred to therein, or (ii) prejudice any right or rights which
any of the Lenders or the Administrative Agent now have or may have in the
future under or in connection with the Credit Agreement, the Credit Documents or
any of the other instruments or agreements referred to therein.

 

3.                                       This First Amendment may be executed in
any number of counterparts (including by way of facsimile or other electronic
transmission) and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument.  A complete set
of counterparts shall be lodged with the Borrower and the Administrative Agent.

 

4.                                      THIS FIRST AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

5.                                       This First Amendment shall become
effective on the date (the “First Amendment Effective Date”) when the Borrower,
Holdings, each Subsidiary Guarantor and the Required Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036;
Attention: Binoy Dharia (facsimile number: 212-354-8113 / email:
bdharia@whitecase.com).

 

6.                                       This First Amendment shall constitute a
“Credit Document” for purposes of the Credit Agreement and the other Credit
Documents.  No provision of this First Amendment may be amended, modified,
waiver or supplemented, except as provided in Section 14.12 of the Credit
Agreement.

 

7.                                       From and after the First Amendment
Effective Date, all references in the Credit Agreement and each of the other
Credit Documents to the Credit Agreement shall be deemed to be references to the
Credit Agreement, as modified hereby.

 

3

--------------------------------------------------------------------------------


 

*        *        *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

 

CF INDUSTRIES HOLDINGS, INC.,

 

 

 

 

 

By:

/s/ Randall W. Selgrad

 

 

Name: Randall W. Selgrad

 

 

Title: Vice President & Treasurer

 

 

 

 

 

CF INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Randall W. Selgrad

 

 

Name: Randall W. Selgrad

 

 

Title: Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

 

Individually and as Administrative

 

 

Agent

 

 

 

 

 

By:

/s/ Kevin Emerson

 

 

Name: Kevin Emerson

 

 

Title: Vice President

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

 

 

LTD.,

 

 

 Individually as a Lender

 

 

 

 

 

By:

/s/ Laurance J. Bressler

 

 

Name: Laurance J. Bressler

 

 

Title: Senior Vice President

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.,

 

 

 Individually as a Lender

 

 

 

 

 

By:

/s/ Kevin Emerson

 

 

Name: Kevin Emerson

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Subsidiary Guarantor Consent

 

Each of the undersigned, each being a Subsidiary Guarantor under, hereby
consents to the entering into of the foregoing First Amendment and agrees to,
and to be bound by, the provisions thereof.

 

 

CF COMPOSITE, INC.

 

 

 

 

 

By:

/s/ Randall W. Selgrad

 

 

Name: Randall W. Selgrad

 

 

Title: Vice President & Treasurer

 

 

 

 

 

BEAUMONT AMMONIA INC.

 

 

 

 

 

By:

/s/ Randall W. Selgrad

 

 

Name: Randall W. Selgrad

 

 

Title: Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

 

BEAUMONT HOLDINGS CORPORATION

 

BMC HOLDINGS INC.

 

PORT NEAL CORPORATION

 

TERRA CAPITAL, INC.

 

TERRA CAPITAL HOLDINGS, INC.

 

TERRA ENVIRONMENTAL TECHNOLOGIES INC.

 

TERRA HOUSTON AMMONIA, INC.

 

TERRA INDUSTRIES INC.

 

TERRA INTERNATIONAL, INC.

 

TERRA INTERNATIONAL (OKLAHOMA) INC.

 

TERRA LP HOLDINGS LLC

 

TERRA METHANOL CORPORATION

 

TERRA MISSISSIPPI HOLDINGS CORP.

 

TERRA MISSISSIPPI NITROGEN, INC.

 

TERRA NITROGEN CORPORATION

 

TERRA NITROGEN GP HOLDINGS INC.

 

TERRA REAL ESTATE CORPORATION

 

TERRA (U.K) HOLDINGS INC.

 

 

 

 

 

By:

/s/ Randall W. Selgrad

 

 

Name: Randall W. Selgrad

 

 

Title: Vice President & Treasurer

 

--------------------------------------------------------------------------------
